Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 39

                                                    S*l
                                                      e

                              UNITED STATES DISTRICT COU T
                             SO UTH E               RICT
                                                                                                -                        n
                             CASE N O .
                                                                             FlLL-D b'h('                                            DC
    N FL PRO PERTIES LLC,a Delaware lim ited
    liability com pany;FORTY N IN ERS '                                            JA'
                                                                                     d'
                                                                                      1 22 2r
                                                                                            t)2()
    FOOTBA LL CO M PAN Y LLC,a Delaw are                                              Ap'.!GF'     .I..A E.N:)P<L-F
    lim ited liability com pany;and KAN SA S CITY                                   (::
                                                                                      1!.-1
                                                                                          .::
                                                                                            .r')i'Ivt.,;.t:ii.r' .;httE!kl,(Ll'17'
                                                                                                                                 .
                                                                                   t!!j 1' .;.f.
                                                                                               '.'
                                                                                                 -'
                                                                                                  )W. i::'l.../:$...18./ïIkfsçr.
                                                                                                                               k1l
    CH IEFS FOOTBA LL CLUB,IN C.,a Texas
    corporation,

           Plaintiffs,                               FILED UNDER SEA L



    JOHN O R JAN E D OES 1-200,and JO HN
    DO E CO M PAN IES 1-100,

           Defendants.



                            PLAINTIFFS'VERIFIED CO M PLA INT




              LO TT & FISC HER,PL @255 Aragon Avenue *Third Floor*CoralGables,FL 33134
                                      Telephone:(305)448-7089
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 39

                                                       CASE NO.


         NFL PropertiesLLC (<<NFLP'')5Forty NinersFootballCompany LLC (the;k49ersClub''),
   andKansasCityChiefsFootballClub,lnc.(the(çchiefsClub'')(collectively,ûtplaintiffs''),t5lethis
   OriginalVerified Com plaint,concurm ntly w ith theirM otion forEx Parte Tem porary Restraining

   Orderand Seizure O rder,and respectfully show this Courtthe following:

                                        INTRO D UCTIO N

                 Trademark counterfeiting is an illegal, multi-billion dollar business that (a)
   deceives consumers into believing they are buying genuine goods w hen they are actually buying

   poor quality,unlicensed counterfeited goods and (b) deprives brand owners of revenue and
   subjectsthem to a lossofgoodwillbecausethe counterfeitsare oflesserquality orno value.
   Defendantsin thiscaseconsistprim arily oflarge-scale,professionalcounterfeiters w ho produce

   counterfeit,unlicensed merchandise (sûcounterfeitM erchandise'')bearing thetrademarks,logos,
   and/orother identifying indicia ofthe NationalFootballLeague (the iiNFL'')and/orthe NFL
   member clubs (ksM ember Clubs'') and counterfeit, unredeemable Super Bowl game tickets
   (tûcounterfeitTickets'')fordistribution and largely anonymous,mobile middlemen and street
   vendorsw ho sellthe CounterfeitM erchandise and CounterfeitTickets.By selling the Counterfeit

   M erchandise and CounterfeitTickets,Defendantsseek to trade offtheenorm ouspopularity ofthe

   N FL and its cham pionship gam e,as wellas the goodw ill inherent in Plaintiffs' valuable and

   famoustradem arksand the tradem arksofthe M em berC lubs.

                 The N FL and itsM em berClubsannually presenta season offootballgameswhich

   culm inates in a cham pionship gam e know n asthe SuperBow lgam e.The SuperBow lgame isthe

   country's prem iersporting event.Lastyear,the SuperBowlLIllgam e,played in February 2019

   betw een the N ew England Patriots and the L0s A ngeles Rams,w as watched by m ore than 98


                                             2
              LOTT & FISCH ER.PL *255AragonAvenue*ThirdFloor*CoralGables,FL 33134
                           Telephone:(305)443-7039*Facsimile:(305)446-619I
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 39

                                                         CASE NO.


   m illion view ersand was the m ostwatched television program in the U .S.for20l9.Super Bow l

   Lll,played in February 2018 betw een the New England Patriots and Philadelphia Eagles,was

   watched by m ore than l03 m illion view ers. Thisyear,the professionalfootballteam s,the 49ers

   Club and the ChiefsClub,w illbe com peting in SuperBow lLIV,which w illbe played atthe H ard

   Rock Stadium in M iam iGardens,Florida,on Sunday,February 2,2020.

                 N um erous officialSuper Bow lLlv-related events are scheduled to take place in

   and around M iam i-D ade,Brow ard,Palm Beach, M onroe,and St.Lucie Counties on the days

   Ieading up to the SuperBow lgam e on February 2,2020.Some exam ples include Eçsuper Bow l

   Live''atthe BayfrontPark,the ûûsuperBow lExperience''atthe M iam iBeach Convention Center,

   the OLE ConcertSeriesatA m erican AirlinesA rena,the N FL Honorseventatthe AdrienneA rsht

   Center for the Perform ing Arts of M iam i-Dade County,and the ûûN FL Tailgate''at Hard Rock

   Stadium ,w hich are open to the public from asearly asJanuary 25,2020 untilas late asFebruary

   2,2020.

                 Along w ith the imm ense worldw ide attention focused on the Super Bowlgam e,

   unfortunately com es a significant num ber of individuals and entities w ho seek to unfairly dupe

   fans and profit from Plaintiffs' substantial goodw ill by selling Counterfeit M erchandise and

   Counterfeit Tickets.Before the Super Bowl gam e,itinerant Defendants w illdescend on South

   Floridato distribute theirCounterfeitM erchandiseand CounterfeitTicketsf0rultim ate cash resale

   and disappear w ithout a trace.These individuals and com panies often utilize fictitious nam es,

   businessaddressesand sham form sofbusiness organizations.

                  Defendants'counterfeitingirreparablyinjuresthepublicandPlaintiffs.Defendants
   deceiveconsum ersinto m istakenly believing thatthey arepurchasing genuine authorized products


                                               3
              LOTT & FISCH ER,PL @255 Aragon Avenue *Third Floor*CoralGables,FL 33134
                            Telephone:(305)448-7089.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 39

                                                         CASE NO.


   ofPlaintiffswhen,in fact,theyare buying substandard CounterfeitM erchandiseand unredeem able

   CounterfeitTickets.W hen the merchandise prem aturely breaks,tears,shrinks,orfadesand w hen

   the tickets failto grantentry into the Super Bowlgame,consum ers Iose the value oftheirhard-

   earned m oney and question the goodw illof Plaintiffs.These counterfeit products also infringe

   upon and dilute the value ofPlaintiffs'tradem arks.

          6.      Plaintiffs have expended significant resources to investigate and stop this

   counterfeiting,to preventthe public from being deceived,and to protectPlaintiffs'reputation for

   high quality products im m ediately recognized by the public through Plaintiffs' fam ous

   trademarks.

                  The Defendants'sale and distribution ofunlicensed CounterfeitM erchandise and

   CounterfeitTickets,w hich bearim itationsofPlaintiffs'registeredtradem arks,aredirectviolations

   of Federaland Florida tradem ark and unfair com petition laws,and Plaintiffs'rights underthose

   law s.Accordingly,Plaintiffs seek a tem porary restraining order,seizure order,and prelim inary

   andpermanentinjunctive reliefto stop Defendants'continued deception ofthepublicand the
   irreparable injury to Plaintiffs arising from Defendants'sale and distribution ofCounterfeit
   M erchandise and CounterfeitTickets. Plaintiffsare seeking the tem porary restraining orderand

   seizure order on an ex parte basis because,as explained in Plaintiffs'contem poraneously filed

   briefs and supporting affidavits, proceeding on notice w ould render such relief m eaningless

   because D efendantseasily w ould circum ventthe orders.




                                                 4
               LO TT & FISC HER,PL *255 Aragon Avenue .Third Floor*CoralGables,FL 33l34
                            Telephone:(305)448-7089*Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 5 of 39

                                                         CASE NO .


                                             PARTIES

          8.      PlaintiffNFL PropertiesLLC (tINFLP'')isa limited liability company,organized
   and existing underthe lawsofthe State ofDelaw are,w ith ofticesat345 Park A venue,N ew York,

   N ew York. N FLP ow ns allof the N FL'S tradem arks,nam es,logos,sym bols,slogans,designs,

   and otheridentifying marksand indicia(both registered and unregistered)and isresponsible for
   licensing and protecting the same.Additionally,N FLP is the authorized representative of the

   N FL'S thirty-two M em berClubsw ith respectto the licensing and protection oftheirtrademarks,

   nam es,logos,sym bols,slogans,designs,and otheridentifying m arksand indicia.Thetradem arks,

   names,logos,sym bols,slogans,uniform designs,and otheridentifying m arksand indicia relating

   to theactivitiesof,adopted by,and used in com m erceby theN FL and itsM em berClubs,including

   the 49ersClub and the ChiefsC lub,are collectively referred to herein asthe ûûN FL Tradem arks.''

                  PlaintiffForty NinersFootballCompany LLC (the it49ersCIub'')isa Delaware
   lim ited liability com pany,with its principalplace ofbusinessin Santa Clara,California.Plaintiff

   Forty N inersFootballCom pany LLC ownsand operatesa professionalfootballteam known asthe

   San Francisco 49ers.

          10.     Plaintiff Kansas City Chiefs FootballClub,lnc.(the kûchiefsClub'')is a Texas
   corporation,with its principalplace of business in Kansas City,M issouri.PlaintiffKansas City

   Chiefs FootballClub,Inc.ow ns and operatesa professionalfootballteam know n as the Kansas

   City Chiefs.

                  The N FL is an unincorporated association ofthe M em berClubs- each of which

   ow nsand operates a professionalfootballteam - engaged in providing entertainm entservices to

   the public in the form ofcom petitive professionalfootballgam es.The M em berClubs are divided


                                                5
               LOTT & FISCH ER,PL @255 Aragon Avenue *Third Floor*CoralGables,FL 33134
                            Telephone:(305)448-7089 @Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 6 of 39

                                                         CASE NO.


   into two conferences:the NationalFootballConference (tû
                                                         N FC'') and the American Football
   Conference(ççAFC'').The49ersClub isthe currentchampionOftheNFC and the ChiefsClub is
   the currentcham pion ofthe A FC.The 49ersClub and the ChiefsClub w illcom pete fortheN FL

   cham pionship in Super Bow lLIV ,which w illbe played at the Hard Rock Stadium in M iam i

   G ardens,Florida on Sunday,February 2,2020.

                 Plaintiffs are inform ed and believe,and on that basis allege,thatDefendants are

   corporations,partnerships,proprietorships,unincorporated associations, and individuals w hose

   identities and addresses are presently unknown to Plaintiffs and are not presently capable of

   ascertainm ent.Plaintiffs are inform ed and believe,and on thatbasis allege,that Defendants w ill

   be in M iam i-D ade County,Florida,as wellas in Broward,Palm Beach,M onroe,and St.Lucie

   Counties(collectively,thetûsouth FloridaCounties''),leading upto,onthedayofthe SuperBowl
   LIV gam e,and im mediately thereafterforthe purpose ofproducing,advertising,offering forsale,

   distributing,orselling CounterfeitM erchandise and CounterfeitTickets in violation ofthe rights

   ofPlaintiffs,asmorefullyallegedherein.Accordingly,Defendantsareorwillbesubjecttothe
   jurisdictionandvenueofthisCourt.
                                  JURISD IC TIO N AN D VENUE

                 This is an action for tradem ark counterfeiting and tradem ark infringem ent,

   tradem ark dilution, and unfair com petition and false designation of origin arising under the

   TrademarkActofl946,l5 U.S.C.jj 1051,etseq.,asamended bytheTrademark Counterfeiting
   Act of 1984, Public Law 98-473 (October l2, l984), and the Prioritizing Resources and
   Organization forlntellectualProperty Actof2007,H.R.4279(Octoberl3,2008)(the ''Lanham
   Act''),and forunlawfuland deceptiveactsandpracticesunderthe lawsoftheStateofFlorida.


                                                6
              LO TT & FISC HER,PL *255 Aragon Avenue *Third Floor*CoralGables,FL 33l34
                            Telephone:(305)448-7089.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 7 of 39

                                                          CASE NO.


          l4. ThisCourthassubjectmatterjurisdictionoverthisactionpursuantto28U.S.C.jj
                                                                          ThisCourthasjurisdiction,
   pursuanttotheprinciplesofsupplementaljurisdictionand28U.S.C.jl367,overPlaintiffs'claims
   arising underthe lawsofthe State ofFlorida.

                  ThisCourthaspersonaljurisdictionoverDefendantsinwholeorinpartarisingout
   ofDefendants(a)transactingbusinesswithintheStateofFlorida'
                                                            ,(b)movingcounterfeitgoodsin
   interstatecommerce'
                     ,(c)committingtortiousactsintheStateofFlorida'
                                                                  ,and(d)injuringPlaintiffs
   and the public in the South Florida Counties through acts com m itted in and outside the South

   FloridaCounties.Accordingly,thisCourthaspersonaljurisdictionoverDefendantspursuantto
   Fla.Stat.jj48.193(1)(a),and48.193(2).
          16. Venueisproperin thisdistrictpursuantto 28 U.S.C.jj 139land 1400(a)in that
   theDefendantsareentitiesorindividualssubjecttopersonaljurisdictioninthisdistrict.Further,
   venue isappropriate becausea substantialportion oftheactscom plained ofherein werecomm itted

   by D efendants within this district.

                                                FA CTS

                      T heN FL,the M em ber Clubs,and the N FL Tradem arks
                  N FL footballisand formany yearshasbeen the m ostpopularprofessionalsportin

   the United States.M illionsofpeopleattend thegam eseach yearand m illionsm orefollow the N FL

   team sand gam es through electronic and printm edia,and also access and download inform ation

   and im agesrelated to the gam esvia the internetand socialm edia.To identify and distinguish their

   respective footballteam s and the entertainm entservices thatthey provide,the M em berClubs

   including the 49ers Club and the Chiefs Club- have adopted and used in com m erce certain


                                                7
               LOTT & FISCH ER,PL *255 Aragon Avenue .Third Floor*CoralGables,FL 33134
                             Telephone:(305)442-7089 *Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 8 of 39

                                                             CASE NO .


   tradem arks,sym bols,slogans,logos,helm etand uniform designs,em blem s,ofticialteam colors,

   and otheridentifying m arks.

          18.     PlaintiffN FLP isthe ow nerof,has adopted,and has used in com m erce num erous

   tradem arks for a w ide variety of products related to the N FL'S goods and services,and has

   registeredwiththeUnitedStatesPatentandTrademarkOffice(tûUSPTO'')and/orwiththeFlorida
   Secretary of State's O ftsce certain of those tradem arks,allof w hich are included in the N FL

   Trademarks. The m arks adopted,used in com m erce,and/orregistered by the N FLP include,but

   arenotlim ited to,the follow ing:NA TIONA L FO OTBA LL LEA GUE,N FL,SUPER BO W L,LIV,

   SUPER SUN DAY,A M ERICAN FO OTBA LL CON FEREN CE,A FC,NA TION AL FOOTBA LL

   CONFEREN CE, N FC, V INCE LO M BARD I TROPHY, N FL EX PERIEN CE, BA CK

   FO OTBA LL, N FL N ETW O RK, N FL ON LOCATION , N FL SHOP, N FL TICK ET

   EX CHAN GE,ON FIELD ,PRO BO W L, SUN DAY N IGHT FOO TBA LL,M ON DAY N IG HT

   FO OTBA LL, THURSD A Y N IG HT FOO TBA LL,the N FL l00 Design, the Super Bowl LlV

   Design,theNFL Shield Design(includingcurrentandpriorversions),theAFC Design (including
   currentand priorversions),theN FC Design(includingcurrentand priorversions),theBACK TO
   FO OTBALL Design,the N FL N ETW ORK Design,the A FC Cham pion Trophy Design,the NFC

   Cham pion Trophy Design,and the Vince Lom bardiTrophy Design, am ong others.True and

   correctcopiesofthe CertiscatesofRegistration forthem arksregistered with the FloridaSecretary

   ofState'sO ftice and/orregistered w ith the USPTO are attached collectively as Exhibit l and are

   incorporated by reference herein as ifsetfol'
                                               th in full.

                   The 49ersClub isthe ow nerof,and has adopted and used in com m erce num erous

   tradem arks in connection with its goods and services,and has registered certain ofthose marks


                                                 8
                LO TT & FISCH ER,PL @255AragonA venue*ThirdFloor*CoralGables,FL 33134
                            Telephone;(305)448-7039@Facsimile:(305)446-6l9l
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 9 of 39

                                                             CASE NO .


   w ith the U SPTO ,alIofw hich are included in the N FL Tradem arks. The m arksadopted,used in

   com m erce,and/orregistered by the 49ersClub,include,butare notlim ited to the follow ing:SAN

   FRAN CISCO 49ERS, SAN FRANC ISCO FORTY N IN ERS, 49ERS, N IN ERS, FA ITH FU L,

   FA ITHFUL FLA G ,SF Designs,the 49ers Design,the 49ers helm etdesign,and the 49ers hom e,

   away,alternate,and/orhistoric uniform and jersey designs.True and correctcopies ofthe
   CertificatesofRegistration forthe m arksregistered bythe 49ersClub w iththeU SPTO areattached

   collectively as Exhibit2 and are incorporated by reference herein asifsetforth in full.

                  The ChiefsClub istheow nerof,and hasadopted and used in com m erce num erous

   trademarks in connection w ith its goodsand services,and has registered certain of those m arks

   w ith the USPTO,allofw hich are included in the N FL Tradem arks. The m arks adopted,used in

   comm erce,and/or registered by the Chiefs Club,include,but are not lim ited to the follow ing:

   KAN SAS CITY CH IEFS, C HIEFS, CH IEFS K IN GDO M , ARROW HEA D, the A rrowhead

   Designs,CHIEFS (stylized),the KansasCity Chiefs and Arrowhead Design,ARROW HEAD
   (stylized),theChiefshelmetdesign,theChiefshomeandawayuniform andjerseydesigns and
   the KC W olf M ascotD esign.True and correctcopies ofthe Certificates ofRegistration forthe

   m arksregistered by the ChiefsClub w ith the USPTO are attached collectively asExhibit3 and are

   incorporated by reference herein as ifsetforth in full.

                  TheN FL Trademarks are extrem ely well-known to the public because ofthe great

   popularity of N FL football,the extensive m edia coverage ofthe N FL and the M em ber Clubs,

   including the 49ers Club and the Chiefs Club,and the continuous and extensive use ofthe N FL

   Trademarks in prom otional and advertising program s, and on a w ide variety of products and

   services.The N FL Tradem arks are distinctive and have also achieved secondary m eaning to the


                                                9
              LO TT & FISC HER,PL *255 Aragon Avenue *Third Floor.CoralGables,FL 33134
                            Telephone:(305)448-7089*Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 10 of 39

                                                           CASE NO .


    public:they identify the productsupon w hich they appearassourced orsponsored by theN FL and

    the M em berClubs.

                                         The BusinessofNFLP

                    PlaintiffN FLP hasentered into num erous licensing agreem ents with third parties,

    w hereby it has Iicensed those parties to use the N FL Tradem arks in connection w ith the

    m anufactureand sale ofarticlesofm erchandise,including appareland accessories,hats,pennants,

    novelty item s,gam es and m any other products. NFLP controls and m onitors the quality and

    designs of thatm erchandise on behalf of the M em ber Clubs and the N FL.Photographs of the

    num erous articles ofm erchandise licensed by N FLP appearon retailsites,including the N FL'S

    officialecom m erce outlet,and the officialecom m erce shops ofthe 49ers Club and the Chiefs

    Club.Licensed m erchandise isw idely available in South Florida Counties,aswellaselsew here in

    the State of Florida,and throughoutthe United States.As a resultofthe greatpopularity ofN FL

    footballand the widespread public recognition ofthe N FL Tradem arks,the N FL Tradem arksare

    extrem ely valuable com m ercialassetsand em body goodw illofincalculable value.Representative

    exam plesoflicensed m erchandisebearing theN FL Tradem arks are attached as Exhibit4.

                    N FLP'S licensees have invested significantam ounts ofcapitaland tim e into the

    production,m arketing,and prom otion of their products bearing the N FL Tradem arks and have

    established signitscantconsum erdemand forthese item sthrough such efforts.Consum ers readily

    identify m erchandise bearing the N FL Tradem arks as being sponsored orapproved by the N FL

    and the M em ber Clubs. Thus, to preserve and protect the goodw ill inherent in the N FL

    Tradem arks,N FLP review sand pre-approvesthe design ofallm erchandise produced and sold by

    itslicensees.


                                                10
               LOTT & FISCH ER,PL .255 Aragon Avenue *Third Floor*CoralGables,FL 33134
                              Telephone:(305)443-7089*Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 11 of 39

                                                           CASE NO.


           24.     A dditionally, Plaintiff N FLP has a tradem ark protection program that serves to

    protect its fans and licensees,as wellas preserve and protectthe goodw illinherent in the N FL

    Tradem arks.A llN FLP licenseesare required to affix an NFL security Iabelto theirN FL products

    orproductpackaging.The N FL security label,orûihologram ''tag,isthe essentialelem entofN FL

    productauthentication and is securely distributed through a third-party security com pany to the

    N FLP Iicensees.The N FL security Iabelsare produced in both a one-inch and one-centim etersize

    and based on theitem size areapplied eitherto the productorproductpackaging.AllN FL security

    labels contain a variety of covert and ovel'
                                               t security features that enable N FLP quickly and

    confidently to identify authentic N FL m erchandise.

                   N FLP'S licenseesm anufacture merchandise bearing the N FL Tradem arks.Various

    retailoutlets throughout the United States,including throughoutthe State of Florida and in the

    South Florida Counties,purchase the licensed m erchandise because of the N FL Tradem arks'

    indication ofquality and ofsponsorship by the N FL and the M em berClubs.

           26.      Asthe ow ner ofthe trademark registrations related to the N FL'S activitiesand as

    theauthorized licensing agentforthe thirty-two M em berClubs'trademarks including the49ers

    Club and the Chiefs CIUb- N FLP licenses the use ofthe N FL Tradem arks on tickets thatallow

    fans entry into N FL gam es,including the Super Bowl gam es.Consum ers believe that tickets

    bearing N FL Tradem arks are authorized by N FLP and itsM emberClubsand thatthe ticketsw ill

    be honored w hen presented forentry into N FL gam es.

                    To protectN FL fans,PlaintiffNFLP hasim plem ented anum berofovertand covert

    security featureson tickets thatallow fans entry into the Super Bow lgam es.Forexam ple,every

    SuperBow ltickethasa true colorsecurity labelapplied to the back oftheticket,redesigned every


                                                  11
                 LOTT & FISCH ER,PL *255 Aragon Avenue*Third Floor*CoralGables,FL 33l34
                              Telephone:(305)448-7089.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 12 of 39

                                                         CASE NO.


    yearw ith covertsecurity m easures.Additionally,each SuperBow lticketcontainsovertand covert

    security featuressuch astherm ochrom ic ink,asw ellasotherm easuresincorporated into theticket

    design,allofwhich enable N FLP to quickly and confidently identify authentic N FL Super Bow l

    tickets.

                  Fornumerousyears,PlaintiffN FLP hasconsistently w orked w ith localand federal

    law enforcem entofficersand agentsto protectthe publicand N FL fansfrom thesaleofCounterfeit

    M erchandise and Counterfeit Tickets. These security features facilitate quick and confident

    identification ofauthenticN FL merchandise and SuperBow lgam etickets.

                             NFLP'S Tradem ark Protection Program

                  To protectthe N FL Tradem arks from infringement,dilution,disparagem ent,and

    m isappropriation,PlaintiffN FLP has established a program of tradem ark protection.N FLP,its

    brand protection investigators,and otherrepresentativesinvestigate instancesofunauthorized use

    ofthe N FL Tradem arks by third parties.W hen appropriate,counselcontacts such third parties

    w ith a requestto cease and desistunauthorized use ofthe N FL Tradem arks.

                  PlaintiffN FLP annually handleshundreds ofinstances ofunauthorized use ofthe

    N FL Tradem arks. lnfringers often voluntarily agree to cease further sales of the unlicensed

    merchandise.On other occasions,NFLP has obtained injunctive relief againstthe sale of
    CounterfeitM erchandise and/orCounterfeitTickets in a num beroffederaland state courts.See,

    e.g.,NFL PropertiesLLC,etal.v.Does l through 100,inclusive,No.3:l6-cv-00474 ('
                                                                                 N .D.Cal.

    20l6);Nat'
             1FootballLeague,etaI.v.Sunmei,No.13-CV-2572 (LGS)(S.D.N .Y.Jan.5,20l5).
                                                                                   ,
    Nat1FootballLeague,etal.v.Ming,No.14-CV-3377(LTS)(S.D.N.Y.Aug.18,2014),
                                                                          .Nat1
    FootballLeague,eta1.v.Zhu,No.l3-CV-5416(S.D.N.Y.Aug.2,20l3),
                                                               .Nat1FootballLeague,


                                                12
               LOTT & FISCH ER,PL *255 Aragon Avenue .Third Floor@CoralGables,FL 33l34
                            Telephone:(305)448-7089 *Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 13 of 39

                                                            CASE NO.


    c/aI.v.fee,No.ll-Civ-89ll(KPC)(S.D.N.Y.Dec.14,2011);Nat'
                                                           1FootballLeague,etal.v.


    through 200,inclusive,No.2019-CV-3l5769 (Ga.Sup.Ct.Fulton Co.20l9).
                                                                      ,NFL Properties
    LLC,etal.v.Does 1through 100,inclusive,No.27-CV-l8-l260 (M inn.Dist.Ct.,Hennepin Co.
    2018).
         ,NFLPropertiesLLC,etaI.v.Does1through 100,inclusive,No.2017-04658(TexasDist.
    Ct.,HarrisCo.2017)*
                      ,NFL PropertiesLLC,etaI.v.Does1through 100,inclusive,No.l0-05111
    CA ll(Fla.Cir.Ct.M iami-Dade Co.20l0).
                                         ,NFL PropertiesLLC,etal.v.Does1 through 150,
    inclusive,No.07-02181CA 1l(F1a.Cir.Ct.M iam i-llade Co.2007).
                                                                ,NBA Props.,lnc,etaI.v.
    ZhangLedong,etal.,No.19-cv-08322('
                                     N .D.111.Jan.7,2020),
                                                         .NBA Props.,Inc.,etaI.v.XuLilian,
    etal.,No.19-cv-06775 (N .D.111.Nov.20,2019),
                                               .NBA Props.,Inc,etaI.v.YuZicheng,etal.,No.
    19-cv-04412(N.D.111.Oct.8,2019).
                                   ,NBA Props.,Inc.,etaI.v.Yanfahui,etaI.,No.19-cv-0l796
    (N.D.111.June20,2019),
                         .NBA Props.,Inc.,etaI.v.NBzj-cheaplerseys.com Registrant,etal.,No.
    19-cv-01731(N.D.111.May l,2019).
          The Super Bow lG am e and NFLP'S SuperBow lTradem ark Licensing Program
                   The Super Bowlgame is one ofthe m ostpopularsporting events of alltim e.The

    gam e annually attracts atelevision audience ofm ore than 100 m illion view ersin the U nited States

    alone.Intense m edia attention isfocused on the gam e and the two participating team s during the

    period leading up to the gam e.This year,in anticipation ofthe Super Bow lLIV gam e,fans are

    accessing and dow nloading infonnation and im agesrelated to the SuperBow l,theN FL,the49ers

    Club,and theChiefsClub via the lnternetattheofficialwebsitesofthe NFL (www.nfl.com and
    www.superbowl.com).lnallrespects,the SuperBowlgameistheculm inationoftheNFL season
    and showcasesthe activitiesoftheN FL andtheM em berClubs,particularly thegam e participants.


                                                 13
                LOTT & FISCH ER,PL *255 Aragon Avenue .Third Floor.CoralGables,FL 33134
                             Telephone:(305)448-7089 @Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 14 of 39

                                                         CASE NO.


           32.    PlaintiffN FLP has issued nationallicensesto nearly 200 com panies foruse ofthe

   N FL Tradem arks on a w ide variety of goods,including apparelsuch as t-shirts,garm ents,hats,

    souvenir item s,novelty item s,and gam es,am ong m any otherproducts.Licensed m erchandise is

    w idely available in brick and mortar stores throughout the United States including in South

    Florida Counties and elsew here in the State of Florida and on online w ebsites such as

    ww w .ntlshop.com ,the N FL'Sofficialecom m erce outlet,and the officialecom merce shopsofthe

    49ersClub and the Chiefs Club.

           33.    A dditionally,PlaintiffN FLP annually developsand licensesspecific,unique Super

    Bowl graphic design logos for use in connection w ith the production and sale of licensed

    m erchandise relating to the Super Bow lgam e.A representative im age of the Super Bowl LlV

    design logo appears below :




                  N FLP has Iicensed approximately 160 com panies to produce high quality

    m erchandise specifically relating to the SuperBow lLIV gam e,including appareland accessories,

    aswellas souveniritem s,novelty item s,and gam es,am ong m any otherproducts.

           35.    The cornerstone ofN FLP'S trademark licensing program is the prom otion of an

    im age ofquality forthe M em berClubs and the NFL.Only com paniesthatm eethigh standardsof

    quality,perform ance,and reliability receive a license to use or sellproducts bearing the N FL

                                                 14
               LO TT & FISCH ER,PL .255 Aragon Avenue @Third Floor*CoralGables,FL 33134
                            Telephone:(305)448-7089*Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 15 of 39

                                                          CASE NO .


    Tradem arks.Association oftheN FL Tradem arksw ith productsorservicesofIessthan thehighest

    quality retlectsadversely on the N FL and the M em berClubsand inhibitstheirability to com pete

    in the highly com petitive m arketforsports and entertainmentproductsand services.

                                   N FLP'S Previous Seizure O rders

           36.      The greatpopularity ofthe SuperBow lgam e and the strong public interestin the

    gam e itself and the participating team s annually generate the production and sale of substantial

    quantitiesofCounterfeitM erchandise and CounterfeitTicketsbearing spuriousreplicationsofthe

    N FL Tradem arks.

                    The Counterfeit M erchandise and Counterfeit Tickets are generally produced by

    professionalcounterfeitersfordistribution through Iarge netw orksofitinerantresellerslooking to

    m axim ize their protsts as quickly as possible before Ieaving town w ithout a trace. The

    counterfeiters and resellers typically use fake nam esand business addressesto avoid detection as

    the source ofCounterfeitM erchandise and CounterfeitTickets.

           38.      To com batthis problem ,priorto each Super Bow lgame forthe last thirty-seven

    (37)yearsbeginning with SuperBowlXVIIin Pasadena,Californiain l983,NFLP hasobtained
    exparte seizureordersin federaland state courts,granting N FL brand protection investigatorsthe

    ability to seize and im pound CounterfeitM erchandise and CounterfeitTickets.Plaintiffs received

    such an orderfrom various federaland state courts,including state courtsin M iam i-Dade County

    w hen Super Bow lXLIV w as played in South Florida in 2010 and when Super BowlX Llw as

    played in South Florida in 2007. Copies of those orders are attached as Exhibits 5 and 6,

    respectively.




                                                 15
               LO TT & FISCH ER,PL *255 Aragon Avenue .Third Floor*CoralGables,FL 33134
                             Telephone:(305)448-7089 *Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 16 of 39

                                                          CASE NO.


           39.     These ordershave enabled N FLP to dim inish the sale ofCounterfeitM erchandise

    and CounterfeitTickets,thereby protectingthegoodw illand reputation oftheN FL,thecom peting

    team s,and theirrespectivetradem arks.M oreover,N FLP has never been required to draw on any

    security bond posted in connection w ith the execution ofa SuperBow lseizure order.

                      Sales ofC ounterfeitM erchandise and CounterfeitTickets

           40.      ln addition to counterfeitm erchandise seized during lastyear'sSuperBow levents

    in A tlanta,nearly 100 counterfeittickets were also confiscated by the N FL atM ercedes-Benz

    Stadium in Atlanta. Furtherm ore, recent investigations by law enforcem ent authorities and

    investigative representatives of N FLP have revealed intentional,know ing,w anton and reckless

    production, distribution, offering for sale, and sale of significant quantities of Counterfeit

    M erchandise by Defendantsby and through vendorsatthe playoffand conference cham pionship

    games, w ho have indicated that they intend to continue to sell Counterfeit M erchandise.

    Photographs of representative sam ples of Counterfeit M erchandise offered for sale during this

    year'splayoffseason are attached asExhibit7.

                   The unauthorized sale ofsuch CounterfeitM erchandise and CounterfeitTicketsby

    Defendants is likely to cause confusion to the public,to cause m istake,and to deceive.in thatthe

    m em bers of the public attending the Super Bow lgam e or otherw ise purchasing Counterfeit

    M erchandise and CounterfeitTicketswillbelievethatthey are licensed by,sponsored by,approved

    by,or affiliated w ith the N FL,N FLP,the 49ers Club,and the Chiefs Club,w hen they are not.

    Sales of Counterfeit Merchandise and CounterfeitTickets injure the business ofNFLP by
    interfering with the sales of m erchandise by N FLP'S licensees and legitim ate retailers and by




                                                  16
                 LOTT & FISCH ER,PL @255 Aragon Avenue *Third Floor*CoralGables,FL 33l34
                             Telephone:(305)448-7089 *Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 17 of 39

                                                          CASE NO.


    placing the goodw illoftheN FL,the 49ers Club,and the ChiefsClub in the hands ofparties over

    w hom N FLP,the 49ers Club,and the Chiefs Club have no control.

           42.      The unauthorized sale of Counterfeit M erchandise and Counterfeit Tickets also

    dam agesthe goodw illoftheN FL andthe M em berClubsthatisem bodied in theN FL Tradem arks.

    lndeed,because the Super Bow lgame isthe N FL'S show case event,the sale of inferiorquality

    Counterfeit M erchandise and unredeem able Counterfeit Tickets w ill cause im m ediate and

    irreparable dam ageto the goodwilland reputation ofPlaintiffs.

                    Counterfeit M erchandise and Counterfeit Tickets are produced by professional

    infringers who concentrate on large-scale, short-term events, such as sporting events.These

    professionalinfringers recognize the illegality of their conductand thw artN FLP'S investigative

    efforts by concealing their identities, using m iddlemen, or transferring the m erchandise upon

    detection.N FLP'S previous trademark protection efforts during the Super Bow l game period

    dem onstratethatthe professionalinfringersw ho Ckwork''the site ofthe SuperBow lgam ew illdefy

    oravoid tem porary restraining ordersand w illcontinue to selltheirCounterfeitM erchandise and

    CounterfeitTickets in any possible m anner.The only effective w ay to com batthis problem isto

    seizethe goodsatorbefore the pointofsale.

           44.      Because the counterfeiters atthe Super Bow lgame are aw are of the illegality of

    their conduct, they often act in concertw ith or through anonym ous distributors so that it is

    extrem ely difficult,ifnotim possible,to identify the source ofany given counterfeitm erchandise

    thatissold in a retailstore,ata streetstand,oroutofportable containers.The counterfeitersoften

    lack a definite orperm anentbusiness identity and m ay not be Iocated orserved w ith process in

    conventionalfashion.Thus,notice to the producers and vendors ofthe CounterfeitM erchandise


                                                  17
                 LOTT & FISCH ER,PL .255 Aragon Avenue .Third Floor.CoralGables,FL 33134
                             Telephone:(305)448-7089.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 18 of 39

                                                           CASE NO.


    and CounterfeitTicketsthatw illbe sold in the South Florida Counties isim practicaland fruitless.

    O nce w ord spreads that legal action m ay be taken against infringers, merchandise will be

    concealed or transferred, rendering it extrem ely unlikely that Plaintiffs w illbe able to obtain

    evidence to secure any m eaningfulrelieforthatthe merchandisew illeverbe keptoutofchannels

    ofdistribution.

           45.      Defendants'activitieshave caused and w illcontinue to cause Plaintiffs grave and

    irreparableharm.Unlessrestrained and enjoined and unlesstheirCounterfeitMerchandise and
    Counterfeit Tickets are seized by this Court without notice, Defendants w ill persist in their

    activities and concealordestroy evidence,causing Plaintiffs further irreparable harm before any

    Defendantcan be heard in opposition.

           46.      Because the acts of Defendants w ill continue in the future unless restrained,

    Plaintiffshave no adequate rem edy atIaw .

                    Defendants' actions constitute w illful m isconduct, m alice, fraud, wantonness,

    oppression,and/orthe entirew antofcare,which raisesthe presum ption ofconsciousindifference

    to consequences.




                                                  18
                 LO TT & FISC H ER,PL *255AragonAvenue*ThirdFloor.CoralGables,FL 33134
                              Telephone:(305)448-7089.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 19 of 39

                                                             CASE NO.


                                          CA USES O F A CTIO N


                                                 C O UNT 1
                   (FederalTrademark Counterfeitine -15 U.S.C.44 1114-1117)

           48.     Plaintiffs repeatand reallege the allegations setforth above in paragraphs l-47 as

    iffully setforth herein.

           49.    The N FL Tradem arks and the goodw illofthe businesses associated w ith them in

    the United States are of great and incalculable value,are highly distinctive,and have becom e

    universally associated in the public mind with (i)authentic merchandise upon which the NFL
    Trademarksappear;and (ii)therelatedNFL servicesofthehighestquality andreputation.
           50.     W ithout the Plaintiffs' authorization or consent, and w ith know ledge of the

    Plaintiffs'well-know n prior rights in the N FL Tradem arks and that Defendants'Counterfeit

    M erchandise and CounterfeitTicketsbearm arksw hich are intentionally identicalto,orim itations

    of,theN FL Tradem arks,Defendantshave reproduced,counterfeited,copied,and sold Counterfeit

    M erchandise and Counterfeit Tickets to the consum ing public of the United States in direct

    competition w ith Plaintiffs'sale of genuine m erchandise and tickets, in or affecting interstate

    Com m crce.

                  Defendants have counterfeited and infringed the N FL Tradem arks. Defendants'

    use ofthe N FL Tradem arksisw ithoutPlaintiffs'authorization orconsent.

           52.    Defendants'use of copies or sim ulations of the N FL Tradem arks on Counterfeit

   M erchandise and Counterfeit Tickets is Iikely to cause and is causing confusion,m istake,and

   deception am ong the generalpurchasing public as to the origin of the CounterfeitM erchandise

   and Counterfeit Tickets, and is likely to deceive the public into believing the Counterfeit

                                                 19
               LO TT & FISC HER,PL *255 Aragon Avenue .Third Floor.CoralGables,FL 33I34
                               Telephone:(305)448-7089*Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 20 of 39

                                                           CASE NO .


    M erchandise and Counterfeit Tickets originate from , are associated w ith, or are otherw ise

    authorized by Plaintiffs,alIto the dam age and detrim entof the Plaintiffs'reputations,goodwill,

    and sales. Accordingly, Defendants are using reproductions, counterfeits, and copies of the

    federally registered NFL Trademarksin violation ofSection 32 ofthe Lanham Act,l5 U.S.C.j
    l114.

                   Defendants'conductexploitsthe goodw illand reputation associated with Plaintiffs

    and Plaintiffs'registered N FL Tradem arks.

                   Plaintiffshave no controloverthe quality ofDefendants'CounterfeitM erchandise

    and cannot honor Defendants' Counterfeit Tickets. Because of the very real Iikelihood of

    confusion as to the source of Defendants'Counterfeit M erchandise and Counterfeit Tickets,

    Plaintiffs' reputation and valuable goodw ill in their trademarks are irreparably harm ed by

    Defendants'unscrupulous tactics.

                   Defendants'unauthorized use of the N FL Tradem arks as set forth above has

    resulted,and w illcontinueto result,in D efendants unfairly benefitting from Plaintiffs'advertising

    and prom otion,and profiting from Plaintiffs'reputation and theirregistered N FL Tradem arks,to

    the substantialand irreparable injury ofthe public,Plaintiffs,theNFL Trademarks,and the
    substantialgoodw illrepresented thereby.

            56.    Defendants'acts demonstrate an intentional,willful,and m alicious intentto trade

    onthegoodwillassociatedwiththeNFL TrademarkstoPlaintiffs'greatandirreparableinjury.
                   Defendants'acts have caused and w illcontinue to cause the Plaintiffs greatand

    irreparable harm .




                                                20
               LOTT & FISCH ER,PL @255 Aragon Avenue *Third Floor*CoralGables,FL 33l34
                             Telephone:(305)443-7039 *Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 21 of 39

                                                              CASE NO.


           58.     Unless restrained and enjoined by thisCourt,Defendants willpersistin their
    activities,thereby causing Plaintiffsirreparable harm .

           59.     Plaintiffshave no adequate rem edy atlaw .

           60. Plaintiffsare,therefore,entitledtoinjunctivereliefpursuantto 15U.S.C.j1116(a).
                   For each actof infringem ent,Plaintiffs are entitled to recover Defendants'profits

    pursuantto l5 U.S.C.j 1117(a).
           62.     Defendants'acts of counterfeiting as alleged herein have been undertaken w ith

    know ledge ofPlaintiffs'exclusive rights to the N FL Tradem arks,entitling Plaintiffsto an award

    oftreble Defendants'profits,plusattorneys'fees in bringing and m aintaining thisaction,pursuant

    to 15 U.S.C.j 1ll7(b),oralternatively statutory damagespursuantto 15 U.S.C.j 1117(c).

                                                CO UN T 11
                        (FederalTradem ark lnfrineement-15 U.S.C.Q 1114)
           63.     Plaintiffsrepeatand reallege the allegationssetforth above in paragraphs l-47 as

    iffully setforth herein.

                   TheN FL Tradem arksare highly distinctive,ofincalculable value,and universally

    associated in the public m ind with the authentic m erchandise upon which the N FL Tradem arks

    appearand the related servicesofhighestquality and reputation.

           65.     Defendants' unauthorized use of the N FL Tradem arks on inferior quality

    m erchandise and unredeem abletickets in interstate com merceand advertising relating to thesam e

    constitutes false designation of origin and false representation that the goods and services are

    m anufactured,offered,sponsored,authorized,Iicensed by,orotherw ise connected with Plaintiffs.




                                                 21
               LO TT & FISC HER,PL *255 Aragon Avenue *Third Floor.CoralGables,FL 33l34
                               Telephone:(305)448-7089.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 22 of 39

                                                           CASE NO.


           66.     The use by Defendants of the N FL Tradem arks without Plaintiffs' consent or

    authorization in connection w ith Defendants'CounterfeitM erchandise and CounterfeitTickets is

    likely to cause confusion, m istake,or deception of consum ers as to the source of origin or

    sponsorship oftheproductsin violation ofl5 U.S.C.j l114.
                   Defendants'aforem entioned actsconstitute tradem ark infringementin violation of

    l5 U.S.C.j lll4.
           68.     Plaintiffsare inform ed and believe and thereupon allege thatDefendants'acts are

    intentional and intended to confuse the public as to the source of D efendants' Counterfeit

    Merchandiseand CounterfeitTicketsand to injure Plaintiffsand reapthebenefitofPlaintiffs'
    goodwillassociated w ith Plaintiffs'tradem arks.

           69.     As a direct and proxim ate result of Defendants'w illful and unlawful conduct,

    Plaintiffshave been irreparably injured and willcontinue to sufferirreparable injury unless
    Defendants'infringingactionsareenjoinedbythisCourt.
           70.     Plaintiffshave no adequate rem edy atlaw .

                  Plaintiffsare,therefore,entitledtoinjunctivereliefpursuantto15U.S.C.jll16(a).
                   Foreach actof infringem ent,Plaintiffs are entitled to recoverDefendants'profits

    pursuantto l5U.S.C.j 1117(a).
                  D efendants'acts of infringem ent as alleged herein have been undedaken w ith

    know ledge ofPlaintiffs'exclusive rights to the N FL Tradem arks,entitling Plaintiffs to an aw ard

    oftreble Defendants'profits,plusattorneys'fees in bringing and m aintaining thisaction,pursuant

    to l5U.S.C.j 11l7(b),oralternatively statutory damagespursuantto 15 U.S.C.j ll17(c).



                                                22
               LOTT & FISCH ER,PL *255 Aragon Avenue .Third Floor.CoralGables,FL 33134
                             Telephone:(305)443-7089.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 23 of 39

                                                            CASE NO .


                                                CO UN T IIl
        (FederalUnfairCom petition and False Desienation ofO riein - 15 U.S.C .4 1125(a))
           74.    Plaintiffsrepeatand reallege the allegationssetforth above in paragraphs 1-47 as

    iffully setforth herein.

           75.    Defendants' creation. production, offering for sale, advertisem ent, and/or

    distribution ofDefendants'CounterfeitM erchandise and CounterfeitTickets,w hich use the N FL

    Tradem arks and Plaintiffs'trade nam es, have been and are w ithout Plaintiffs'perm ission or

    consent,and constitute designation ofaterm ,sym bol,device,orany com bination thereof,thatis

    falseormisleadingwithin the meaning ofl5U.S.C.j 1125(a).
                  Defendants'know ing use ofreproductionsorconfusingly sim ilarim itationsofthe

    N FL Tradem arks in connection w ith the Counterfeit M erchandise and Counterfeit Tickets is

    causing and will continue to cause confusion, deception, and m istake among the general

    purchasing public of the United States by creating the false and m isleading im pression that

    Defendants'goods are m anufactured ordistributed by Plaintiffs;or are affiliated,connected,or

    associated w ith theN FL,N FLP,and/orM em berClubs;orhave the sponsorship,endorsem ent,or

    approvalofPlaintiffs.

           77.    By m isappropriating and using the N FL Tradem arks and Plaintiffs'trade nam es,

    Defendants m isrepresent and falsely describe to the generalpublic the origin and source of the

    Counterfeit M erchandise and Counterfeit Tickets and create a likelihood of confusion by

    consum ers asto the source ofsuch products.

           78.    Defendants'unlawful,unauthorized,and unlicensed reproduction,counterfeiting,

    copying,and sale of the Counterfeit M erchandise and Counterfeit Tickets create express and

    implied m isrepresentationsthattheCounterfeitM erchandiseand CounterfeitTicketswerecreated,

                                                23
               LO TT & FISCHER,PL *255 Aragon Avenue @Third Floor*CoralGables,FL 33l34
                               Telephone:(305)448-7039.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 24 of 39

                                                              CASE NO .


    authorized,orapproved by Plaintiffs,when in factthey are not,allto Defendants'profitand to

    Plaintiffs'greatdamageandinjury.
             79.    Defendants'actsare in violation of15 U.S.C.j lI25(a)inthatDefendants'useof
    the N FL Trademarks and Plaintiffs'trade nam es in connection w ith the CounterfeitM erchandise

    and CounterfeitTickets in interstate com m erce constitutesa false designation oforigin and unfair

    com petition.

             80.    Defendants'acts dem onstrate an intentional,w illful,and m alicious intentto trade

    onthegoodwillassociatedwiththeNFL TrademarkstoPlaintiffs'greatandirreparableinjury.
             81.    D efendants'acts have caused and w illcontinue to cause the Plaintiffs irreparable

    harm .

             82. Unless restrained and enjoined by this Court,Defendantswillpersist in their
    activities,thereby causing Plaintiffsirreparable harm .

                    Plaintiffshave no adequate rem edy atlaw .

             84. Plaintiffsare,therefore,entitledtoinjunctivereliefpursuanttol5U.S.C.jlll6(a).
             85.    Plaintiffs are entitled to recover Defendants'protsts pursuant to 15 U.S.C. j
    1117(a).
             86.    Defendants'conductas alleged herein has been w illful,entitling Plaintiffs to an

    awardofattorneys'feespursuantto 15 U.S.C.j 11l7(a).

                                                CO U NT IV
                          (FederalTrademark Dilution -15 U.S.C.k 1125(c))

             87.    Plaintiffsrepeatand reallege the allegations setforth above in paragraphs l-47 as

    iffully setforth herein.


                                                24
                LOTT & FISCHER,PL *255 Aragon Avenue *Third Floor.CoralGables,FL 33134
                               Telephone:(305)448-7089.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 25 of 39

                                                           CASE NO .


           88.      The N FL Tradem arks are fam ous w ithin the m eaning of the Trademark D ilution

    RevisionActof2006because,amongotherthings:(1)theNFL Trademarksarehighlydistinctive'
                                                                                      ,
    (2)Plaintiffshave used the NFL Trademarkscontinuously fordecadesthroughoutthe United
    StatestopromotePlaintiffs'goodsand services;(3)Plaintiffsand theirauthorized licenseeshave
    advertisedandpublicizedtheNFL TrademarksfordecadesthroughouttheUnitedStates;(4)the
    N FL Trademarksare w idely recognized by the generalconsum ing public ofthe United States;and

    (5)many oftheNFL Trademarksarethesubjectofvalid and subsisting registration underthe
    Lanham Acton the PrincipalRegister.

           89.      The N FL Tradem arks have becom e universally associated in the public m ind w ith

    the authentic m erchandise upon which the N FL Tradem arksappearand the related N FL services

    ofthe highestquality and reputation.

           90.      Defendants'unlawful,unauthorized,and unlicensed reproduction,counterfeiting,

    copying, and sale of the Counterfeit M erchandise and Counterfeit Tickets are likely to cause

    blurring,dilution,and tarnishm entofthe N FL Tradem arks because Defendants'use ofthe N FL

    Tradem arks is likely to deceive the public into believing the Iow er-quality Counterfeit

    M erchandise and the unredeem able CounterfeitTicketsoriginate from ,are associated w ith,orare

    otherw ise authorized by Plaintiffs. This willlead consum ersto believe thatPlaintiffs'goods and

    services connected w ith the N FL Tradem arks areoflow quality.

           91.      Defendants' use of the N FL Tradem arks began only after such m arks becam e

   fam ous.

                    Defendants'actsareinviolationof15U.S.C.j l125(c)inthatDefendants'useof
   the N FL Tradem arks in connection w ith the CounterfeitM erchandise and CounterfeitTickets in


                                                  25
                 LOTT & FISCH ER,PL .255 Aragon Avenue .Third Floor*CoralGables,FL 33134
                             Telephone:(305)448-7039 *Facsimile:(305)446-619l
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 26 of 39

                                                             CASE NO .


    interstate com m erce dilutes, blurs, and tarnishes the distinctiveness of the fam ous N FL

    Tradem arks w ith consequent dam age to Plaintiffs and to the substantialbusiness and goodw ill

    sym bolized by the NFL Tradem arks.

                    Plaintiffshave been irreparably harm ed and w illcontinueto be irreparably harm ed

    throughthisdilutionoftheirtrademarkrights,aswellasthroughtheimmediateanddirectinjury
    to theirnam es,im ages,and business reputations.

           94.      Defendants'acts dem onstrate an intentional,w illful,and m alicious intentto trade

    on Plaintiffs'reputation and to harm the reputation ofthe fam ousN FL Trademarks,to Plaintiffs'

    greatandirreparableinjury.
                    Unlessrestrained and enjoined by this Coul't,Defendants willpersistin their
    activities,thereby continuing to cause Plaintiffsirreparable harm .

           96.      Plaintiffshave no adequate rem edy atlaw .

                    Plaintiffsaretherefore,entitledtoinjunctivereliefpursuantto I5U.S.C.jj1l16(a)
    and 1125(c).
           98. Defendants'actsareexceptionalwithin themeaningofl5 U.S.C.j l1l7(a).

                                                 CO UN T V
                      (Florida Tradem ark lnfrineem ent- Fla.Stat.Ch.495.131)
           99.      Plaintiffs repeatand reallege the allegations setforth above in paragraphs l-47 as

    iffully setforth herein.

                    The N FL Tradem arksare highly distinctive,ofincalculable value,and universally

    associated in the public m ind w ith the authentic m erchandise upon w hich the N FL Tradem arks

    appearand the related servicesofhighestquality and reputation.


                                                  26
                 LOTT & FISCH ER,PL .255 Aragon Avenue .Third Floor*CoralGables,FL 33134
                               Telephone:(305)443-7089 @Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 27 of 39

                                                           CASE NO.


           l01. Defendants' unauthorized use of the N FL Tradem arks on inferior quality

    m erchandise and unredeem able tickets in Florida and advertising relating to the sam e constitutes

    false designation oforigin and false representation thatthe goodsand servicesare manufactured,

    offered,sponsored,authorized,licensed by,orotherw ise connected w ith Plaintiffs.

                   The use by Defendants of the N FL Tradem arks w ithout Plaintiffs'consent or

    authorization in connection w ith Defendants'CounterfeitM erchandise and CounterfeitTickets is

    likely to cause confusion, m istake, or deception of consumers as to the source of origin or

    sponsorship ofthe products in violation ofFla.Stat.Ch.495.131.

            103. Defendants'aforem entioned actsconstitute tradem ark infringementin violation of

    Fla.Stat.Ch.495.131.

            104. Plaintiffsare informed and believe and thereupon allege thatDefendants'acts are

    intentional and intended to confuse the public as to the source of Defendants' Counterfeit

    Merchandise and CounterfeitTicketsand to injurePlaintiffsand reap thebenefitofPlaintiffs'
    goodw illassociated w ith Plaintiffs'tradem arks.

            105. A s a direct and proxim ate result of Defendants'w illful and unlaw fulconduct,

    Plaintiffs have been irreparably injured and willcontinue to suffer irreparable injury unless
    Defendants'infringingactionsareenjoinedbythisCourt.
            l06. Plaintiffs have no adequate rem edy atlaw .

                   Plaintiffs are,therefore,entitled to injunctive reliefpursuantto Fla.Stat.Ch.
    495.141.

            l08. Foreach actofinfringem ent,Plaintiffs are entitled to recoverDefendants'profits

    pursuantto Fla.Stat.Ch.495.14 l.


                                                  27
                LO TT & FISCH ER,PL *255 Aragon Avenue .Third Floor.CoralGables,FL 33I34
                             Telephone:(305)443-7089 *Facsimile:(305)446-6I91
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 28 of 39

                                                            CASE NO.


           109. Defendants'acts of infringem ent as alleged herein have been undertaken w ith

    know ledge ofPlaintiffs'exclusive rightsto the N FL Trademarks,entitling Plaintiffsto an aw ard

    oftreble D efendants'profits,plusattorneys'fees in bringing and m aintaining thisaction,pursuant

    to Fla.Stat.Ch.495.141.


                                                CO UN T V l
                        (FloridaTradem ark Dilution -Fla.Stat.Ch.495.151)

                   Plaintiffs repeatand reallege the allegations setforth above in paragraphs 1-47 as

    iffully setforth herein.

           11l. The N FL Tradem arks are fam ous w ithin the m eaning of Fla.Stat.Ch.495.151

    because,among otherthings: (1)theNFL Trademarksare highly distinctive;(2)Plaintiffshave
    used the N FL Tradem arks continuously fordecades throughoutthe United States,including in

    Florida,to promotePlaintiffs'goodsandservices'
                                                 ,(3)Plaintiffsandtheirauthorizedlicenseeshave
    advertised and publicized theN FL Tradem arksfordecadesthroughoutthe United States,including

    inFlorida;(4)theNFL Trademarksarewidely recognizedbythegeneralconsumingpublicofthe
    UnitedStates,including inFlorida;and(5)manyoftheNFLTrademarksarethesubjectofvalid
    and subsisting registration in the State of Florida and/or underthe Lanham Acton the Principal

    Register.

                  The N FL Tradem arks have becom e universally associated in the public m ind w ith

    the authentic m erchandise upon which the N FL Tradem arksappearand the related N FL services

    ofthe highestquality and reputation.

           113. Defendants'unlawful,unauthorized,and unlicensed reproduction,counterfeiting,

    copying,and sale of the Counterfeit M erchandise and Counterfeit Tickets are likely to cause


                                                 28
                LOTT & FISCH ER,PL *255 Aragon Avenue @Third Floor*CoralGables,FL 33l34
                               Telephone:(305)448-7089 *Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 29 of 39

                                                           CASE NO .


    blurring,dilution,and tarnishm ent of the N FL Tradem arks because Defendants'use ofthe N FL

    Tradem arks is Iikely to deceive the public into believing the Iower-quality Counterfeit

    M erchandise and the unredeem able CounterfeitTicketsoriginate from ,are associated w ith,orare

    othenvise authorized by Plaintiffs. This w illlead consum ersto believe thatPlaintiffs'goodsand

    servicesconnected w ith the N FL Tradem arks are of low quality.

           114. Defendants'use of the N FL Tradem arks began only after such m arks becam e

    fam ous.

                   Defendants'actsare in violation ofFla.Stat.Ch.495.151in thatD efendants!useof

    the N FL Trademarks in connection w ith the CounterfeitM erchandise and CounterfeitTickets in

    Floridacom m erce dilutes,blurs,and tarnishesthe distinctivenessofthe fam ousN FL Tradem arks

    w ith consequentdam age to Plaintiffsand to the substantialbusinessand goodw illsym bolized by

    the N FL Trademarks.

                   Plaintiffshave been irreparably harm ed and w illcontinue to be irreparably harm ed

    throughthisdilutionoftheirtrademarkrights,aswellasthroughtheimmediateanddirectinjury
    to theirnam es,im ages,and businessreputations.

                   Defendants'acts dem onstrate an intentional,w illful,and m alicious intentto trade

    on Plaintiffs'reputation and to harm the reputation ofthe fam ous NFL Tradem arks,to Plaintiffs'

    greatand irreparableinjury.
           ll8. Unlessrestrained and enjoined by thisCourt,Defendants willpersistin their
    activities,thereby continuing to cause Plaintiffsirreparable harm .

                   Plaintiffshave no adequate rem edy atlaw .




                                                29
               LOTT & FISCH ER,PL *255 Aragon Avenue *Third Floor@CoralGables,FL 33134
                             Telephone:(305)448-7089 *Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 30 of 39

                                                           CASE NO .


           120. Plaintiffs are therefore,entitled to injunctive relief pursuantto Fla.Stat.Ch.
    495.141and Fla.Stat.Ch.495.l51.

           121. For each act of dilution, Plaintiffs are entitled to recover D efendants' profits

    pursuantto Fla.Stat.Ch.495.14 l.

           122. Defendants'actsofdilution asalleged herein have been undertaken w ith knowledge

    of Plaintiffs'exclusive rights to the N FL Tradem arks,entitling Plaintiffs to an award of treble

    Defendants'profits,plus atlorneys'fees in bringing and maintaining thisaction,pursuantto Fla.

    Stat.Ch.495.14 l.


                                              CO UNT VlI
                             (FloridaCom mon Law UnfairCom petition)
           123. Plaintiffs repeat and reallege the allegations set forth above as if fully set fol'th

    herein.

           124. PlaintiffsaretheownersofaIIright,title,and interestin andto theN FL Tradem arks

    by virtue oftheirextensive Iicensing,m anufacture and sale of products bearing such tradem arks

    assetfofth in herein. Particularly because oftheirenorm ous sales and publicity,Plaintiffs'have

    acquired com m on Iaw tradem ark rights in and to theirN FL Tradem arks.

                  The Counterfeit M erchandise and Counterfeit Tickets im ported, advertised,

    distributed,offered for sale,and sold by Defendants incorporate m atterconstituting replicas and

    im itations of Plaintiffs' com m on 1aw tradem arks. Such unauthorized use by Defendants of

    Plaintiffs'com m on law tradem arksconstitutestradem ark infringem entand unfaircom petition,and

    is Iikely to cause confusion and m istake in the m inds ofthe trade and the purchasing public asto

    the source ofthe products,and to cause purchasersto believe the Counterfeit M erchandise and


                                                 30
               LO TT & FISCH ER,PL *255 Aragon Avenue *Third Floor.CoralGables,FL 33l34
                             Telephone:(305)448-7089*Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 31 of 39

                                                           CASE NO .


    CounterfeitTickets originate from orare affiliated w ith,sponsored by,orendorsed by Plaintiffs

    w hen,in fact,they are not.

             126. Defendants have w illfully and intentionally m isappropriated one or m ore of

    Plaintiffs'com m on law tradem arksw ith the intentofcausing confusion,m istake,and deception as

    to origin of Defendants'CounterfeitM erchandise and CounterfeitTickets,and are deceiving the

    public into believing the Counterfeit M erchandise and Counterfeit Tickets originate from , are

    associated w ith,orare otherwise authorized by Plaintiffs.

             127. By such actions in infringing Plaintiffs'com m on law tradem arks,Defendants are

    improperly trading upon the valuable reputation and goodwillof Plaintiffs and are im pairing

    Plaintiffs'valuable rights in and to such com m on law tradem arks.

             128. A s such, Defendants have com m itted tradem ark infringem ent and unfair

    com petition underthe com m on law ofthe State ofFlorida.

             129. Defendants'acts demonstrate an intentional,w illful,and m alicious intentto trade

    onthegoodwillassociatedwiththeNFL TrademarkstoPlaintiffs'greatand irreparableinjury.
                   Defendants'acts have caused and w illcontinue to cause the Plaintiffs irreparable

    harm .

             l31. Unless restrained and enjoined by this Court,Defendantswillpersistin their
    activities,thereby causing irreparable harm to Plaintiffs'rights in and to theirtradem arks,and to

    Plaintiffs'businesses,reputations,and goodw ill.

                   Plaintiffshave no adequate rem edy atlaw .

             l33. Defendants'acts dem onstrate an oppressive,fraudulent,m alicious,and conscious

    disregard of Plaintiffs'rights, and Plaintiffs therefore are entitled to exemplary and punitive


                                               31
                LO TT & FISCHER,PL .255AragonAvenue.Third Floor.CoralGables,FL 33134
                             Telephone:(305)448-7089*Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 32 of 39

                                                          CASE NO .


    damages pursuantto the com m on 1aw ofthe State of Florida in an am ount suftscientto punish,

    deter,and m ake an exam ple ofDefendants.

                                      REQUEST FOR RELIEF

           W HEREFORE,PlaintiffsNFL PropertiesLLC,the Forty N iners FootballCom pany
    LLC,and the KansasCity ChiefsFootballC lub,lnc.requesta tem porary restraining order,

    preliminaryandpermanentinjunction,anorderforseizure,damages,Defendants'protsts,and
    otherappropriate relief,asfollow s:


           A.     ThatallD efendants served herein asJohn Does lthrough 200,inclusive,orJohn

    D oe Com panies lthrough l00,inclusive,and theirrespectiveofficers,directors,agents,partners,

    em ployees,attorneys, representatives, successors,and assigns,and alI other persons in active

    concertorparticipation w ith them ,or any of them ,be tem porarily and prelim inarily restrained,

    and,uponGnaltrial,permanentlyenjoined:
                  from producing, m anufacturing, advertising, prom oting, displaying for sale,

           offering for sale,selling,ordistributing any articles ofmerchandise ortickets bearing the

           N FL Tradem arks,including butnotlim itedto:NA TIONA L FOOTBALL LEAG UE,N FL,

           SU PER BOW L, LIV ,SUPER SUN DA Y,A M ERICAN FOOTBA LL CON FEREN CE,

           A FC ,N A T IO N A L FO O TBA LL C ON FEREN CE ,N FC ,V IN C E LO M B A R D ITRO PH Y ,

           N FL EX PERIEN CE,BA CK TO FOOTBA LL,N FL N ETW O RK,N FL ON LOCATION ,

           NFL SHOP,N FL TIC KET EX CHAN GE,ON FIELD,PRO BO W L,SUN DA Y N IGH T

           FOO TBA LL,M ON D AY N IG HT FOO TBA LL,TH URSDA Y N IGHT FO OTBALL,the

           NFL l00 Design,theSuperBowlLIV Design,theNFL ShieldDesign(includingcurrent
           andpriorversions),theAFC Design(includingcurrentandpriorversions),theNFC Design

                                                 32
                LOTT & FISCH ER,PL @255 Aragon Avenue *Third Floor.CoralGables,FL 33l34
                            Telephone;(305)448-7089 *Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 33 of 39

                                                       CASE NO .


         (including currentand prior versions),the BACK TO FOOTBALL Design,the NFL
         N ETW O RK Design,the A FC Cham pion Trophy Design, the N FC Cham pion Trophy

         Design,and the V ince Lom bardiTrophy Design, asdepicted in Exhibitl;the 49ersClub

         word and design marks,including but not lim ited to, SAN FRANC ISCO 49ERS,SAN

         FRA NC ISCO FO RTY N IN ERS,49ERS,N IN ERS,FAITH FUL,FA ITH FU L FLA G,SF

         Designs,the 49ers Design,the 49ers helm etdesign,and the 49ers hom e,aw ay,alternate,

         and/orhistoricuniform andjerseydesigns,asdepictedinExhibit2;theKansasCityChiefs
         word and design m arks,including butnotlim ited to KAN SA S CITY CH IEFS,CH IEFS,

         CHIEFS KINGDOM ,ARROW HEAD,the Arrowhead Designs,CHIEFS (stylized),the
         KansasCity Chiefsand Arrowhead Design,ARROW HEAD (stylized),theChiefshelmet
         design,theChiefshomeandaway uniform andjersey designsandtheKC W olfMascot
         Design,as depicted in Exhibit3;the fullteam nam es,nicknam es,slogans,logos,helm et

         or uniform designs,or other tradem arks of any M em ber Club of the N ational Football

         League(including,butnotlimited to,the49ersCluband the ChiefsClub),
                                                                          'and any other
         N FL Tradem arks,any colorable im itations ofany of the above,oranything confusingly

         sim ilarthereto,unlesssuch m erchandise orticketshave been licensed by N FLP;

                from m aking any statem entor representation w hatsoever or perform ing any act,

         which can orisIikely to lead the trade orpublic,orindividualm em bersthereof,to believe

         that any product m anufactured, distributed, or sold by Defendants is in any m anner

         associated or connected w ith Plaintiffs, or is sold, m anufactured, licensed, sponsored,

         approved,orauthorized by Plaintiffs'
                                            ,




                                              33
             LOTT & FISCH ER,PL .255 Aragon Avenue .Third Floor*CoralGables,FL 33134
                          Telephone;(305)448-7039@Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 34 of 39

                                                        CASE NO.


                  from engaging in any activity constituting infringem entofPlaintiffs'm arksorany

         of Plaintiffs' rights in said m arks or constituting any dilution ofthe goodw ill,nam e,or

         reputation ofthe Plaintiffs'
                                    ,

                  from otherw ise com peting unfairly w ith N FLP,the 49ers Club, and the Chiefs

         C lub;

                  from engaging in any activity constituting m isappropriation and/or conversion of

         Plaintiffs'property and property rights;

                  from erasing, deleting, altering, or destroying Defendants' Counterfeit

         M erchandise and CounterfeitTicketsthatare in Defendants'possession orcontrolduring

         the pendency ofthisaction'
                                  ,

                  from destroying any docum ents,electronic files,orbusinessrecordsthatpertain to

         the copying,reproduction,manufacture,duplication,dissem ination,ordistribution and/or

         sale by Defendants or under Defendants' authority, including any correspondence

         (including,butno Iimited to,e-mails),salesand supplierorcustomerjournals,Iedgers,
         invoices, purchase orders, inventory control docum ents, bank records, catalogues,

         recordingsofany type w hatsoever,and allotherbusinessrecords and docum entsbelieved

         to concern the m anufacture, purchase, advertising, sale, or offering for sale of such

         infringing copiesduring the pendency ofthisaction;and

         8.       from effecting assignm ents ortransfers,form ing new entities or associations,or

         utilizing any other device for the purpose of circum venting or otherwise avoiding the

         prohibitionssetforth in paragraphs(I)-(7)above.



                                                34
              LO TT & FISC HER,PL *255 Aragon Avenue *Third Floor@CoralGables,FL 33134
                           Telephone:(305)448-7089.Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 35 of 39

                                                          CASE NO .


           B.      That Plaintiffs and their duly authorized representatives, accom panied by duly-

    authorized law enforcem ent agents and officers, be em pow ered and directed,pursuant to the

    Lanham Act,15 U.S.C.j 1ll6,Fla.Stat.Ch.495.141,and the generalequitablepowersofthe
    Court,andsubjecttoappropriaterestrictionsandontheconditionsassetforthinanorderofthis
    Court, to seize and hold in a secure place, pending further hearing, any and alI Counterfeit

    M erchandise and CounterfeitTicketsbearing the tradem arks setforth in the preceding Paragraph

    A of this Prayerfor Relief togetherw ith alIdocum ents or records related to such Counterfeit

    M erchandise and Counterfeit Tickets'
                                        ,any cartons,vessels,boxes,or other containers in w hich

    said CounterfeitM erchandise and CounterfeitTicketsare stored,carried,displayed,ortransported;

    any devices used to produce orreproduce such CounterfeitM erchandise and CounterfeitTickets,

    including,w ithoutlim itation,silk screens,patches,m olds,matrices,heattransfers,orprinters;and

    any signs,banners,posters,displays,labels,packages,wrappings,receptacles,oradvertisem ents

    intended to be used in selling,in distributing,or in connection with the sale or distribution of

    CounterfeitM erchandise and CounterfeitTickets- in the possession,custody,or controlofany

    D efendantsserved asJohn Does lthrough 200,inclusive,orJohn Doe Com panies 1through 100,

    inclusive,during a period com m encing at noon on Thursday,January 30,2020,and ending on

    M onday,February 3,2020,atnoon;

                   Thateach and every Defendantbeordered,pursuantto pursuanttotheLanham Act,

    l5U.S.C.j lll6,Fla.Stat.Ch.495.141,andthegeneralequitablepowersoftheCourt,to deliver
    up to Plaintiffsany CounterfeitM erchandise and CounterfeitTickets in theirpossession,custody,

    orcontrolpursuantto the orderprayed forin Paragraph B above and the sale orotherdisposition

    ofwhichwouldviolatethepermanentinjunctionprayed forinParagraphA above(togetherwith

                                                 35
                LOTT & FISCH ER,PL @255 Aragon Avenue *Third Floor@CoralGables,FL 33134
                            Telephone:(305)448-7039 @Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 36 of 39

                                                          CASE NO .


    alI such m erchandise in the process of m anufacture and any cartons, vessels,boxes, or other

    containers in w hich said Counterfeit M erchandise and Counterfeit Tickets are stored, carried,

    displayed,ortransported'
                           ,any devicesused to produce orreproduce such CounterfeitM erchandise

    and CounterfeitTickets,including,w ithoutlim itation,patches,silk screens,m olds,m atrices,heat

    transfers,or printers; and any signs, banners, posters, displays,labels. packages,w rappings,

    receptacles,oradvertisementsintended to be used in selling,in distributing,orin connection w ith

    thesaleordistribution ofCounterfeitM erchandiseand CounterfeitTicketsl;
           D.      Thateach and every Defendantbe ordered to f5le w ith the Coul't,and to serve on

    counselforPlaintiffs,within 30 daysofthe date ofentry offinaljudgmentherein,a written
    statem ent,underoath,setting forth in detailthe form and m anner in which each Defendanthas

    com plied with the ordersherein;

                   ThatPlaintiffsbepermitted,subjecttofurtherorderoftheCourt,todisposeofthe
    seized CounterfeitTicketsby destroying them or maintaining them forthe record,and dispose of

    the seized CounterfeitM erchandise by destroying it,donating itto charity,ormaking such other

    disposition asappears appropriate to Plaintiffs'
                                                   ,

                   Thateach and every Defendantbe ordered to accountforand pay overto Plaintiffs

    profits realized by Defendants and dam ages caused to Plaintiffs, by reason of Defendants'

    unlawful acts herein alleged,and that the am ount of dam ages for infringem ent of Plaintiffs'

    registered tradem arks be increased by a sum not exceeding three times the am ount thereof as

    provided by law under l5 U.S.C.j lll7 and Fla.Stat.Ch.495.141;or,in the alternative,that
    Defendantsbeassessedstatutorydamagespursuantto15U.S.C.j ll17(c);



                                                  36
                LO TT & FISCH ER,PL *255 Aragon Avenue *Third Floor.CoralGables,FL 33134
                             Telephone:(305)448-7039*Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 37 of 39

                                                         CA SE NO .


                  That Plaintiffs be awarded theirreasonable attorneys'fees,costs,and such other

    and furtherreliefastheCourtmay deem equitable,including,butnotIim ited to,any reliefsetforth

    underl5U.S.C.jj 1ll4,l116,l117,and l125 andFla.Stat.Ch.495.141;
                  ThatPlaintiffsbe aw arded punitivedamagesforDefendants'w illfuland m alicious

    actsofstatutory and com m on law unfaircom petition'
                                                       ,and

                  ThatPlaintiffsbegrantedsuchotherandfurtherreliefasthisCourtdeemsjustand
    Proper.

                                   I'
                                    signaturesonfollowingpages.l




                                                37
               LOTT & FISCH ER,PL .255 Aragon Avenue .Third Floor.CoralGables,FL 33134
                           Telephone:(305)448-7089 @Facsimile:(305)446-6191
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 38 of 39

                                                          CASE NO .


     D ate:January 22,2020                        Respectfully subm itted,

                                                  LO TT & FISCH ER PL




                                                     y F'c
                                                    lor' arNo.048534
                                                  E-mail:ufischer@ lottfischer.com
                                                  Leslie J.Lott
                                                  Florida BarN o.182196
                                                  E-mail:lilott@lotttsscher-com
                                                  G iulia C.Farrior
                                                  Florida BarN o.l01l300
                                                  E-m ail:gfarrior@
                                                                  . ,lottfischer.com
                                                  255 Aragon A venue,Third Floor
                                                  CoralGables,FL 33134
                                                  Telephone:(305)448-7089

                                                  Attorney forPlaintiffsNFLPropertiesLLC,
                                                  Forty N lners FootballCompany LLC,and
                                                                /lïe./.
                                                  K ansas City C'     kFootballClub,Inc.




                                               38
              LOTT & FISCH ER,PL *255 Aragon Avenue .Third Floor*CoralGables,FL 33l34
                             Telephonez(305)443-7039.Facsimile:(305)446-619l
Case 1:20-cv-20265-BB Document 1 Entered on FLSD Docket 01/22/2020 Page 39 of 39
                                                        CASE N O.


                                        V ERIFIC ATIO N

         1,D olores D iBella,V ice President of Legal A ffairs for the N ational FootballLeague,

  hereby declare underpenalty ofperjury pursuantto 28 U.S.C.j 1746 thatlhave read the
  foregoing V erified Com plaint and know the contents thereof,that the sam e are true to m y
  knowledge exceptasto m atterstherein stated to be alleged on inform ation and belief,and as to

  those m atters,lbelieve them to be true.

         Ideclareunderpenalty ofperjuryunderthelawsoftheUnitedStatesthattheforegoing
  istrueand correctand thatthisverification w asexecuted on January           ,2020,in N ew York,
  N ew York.




                                                                    D o ores ' ella




                                              39
             LO TT & FISCH ER ,PL .255AragonAvenue*Third Floor*CoralGables,FL 33134
                           Telephone:(305)448-7089 *Facsimile:(305)446-6191
